Exhibit BYLAWS of LANDAMERICA FINANCIAL GROUP, INC. (Amended and Restated November 3, 2008) Incorporated under the Laws of the Commonwealth of Virginia ARTICLE I OFFICES AND RECORDS SECTION 1.1. Virginia Office. The principal office of the Corporation in the Commonwealth of Virginia shall be located in the Richmond metropolitan area. SECTION 1.2. Other Offices. The Corporation may have such other offices, either within or without the Commonwealth of Virginia, as the Board of Directors may designate or as the business of the Corporation may from time to time require. SECTION 1.3. Books and Records. The books and records of the Corporation may be kept outside the Commonwealth of Virginia at such place or places as may from time to time be designated by the Board of Directors. ARTICLE II SHAREHOLDERS SECTION 2.1. Annual Meeting. The annual meeting of the shareholders of the Corporation shall be held on the third Tuesday in May of each year at the Corporation’s principal office or on such other date and at such other place, and at such time, as may be fixed by resolution of the Board of Directors. SECTION 2.2. Special Meetings. Subject to the rights of the holders of any series of stock having a preference over the Common Stock of the Corporation as to dividends or upon liquidation (“Preferred Stock”) with respect to such series of Preferred Stock, special meetings of the shareholders may be called only by the Chairman of the Board or by the Board of Directors pursuant to a resolution adopted by a majority of the total number of directors which the Corporation would have if there were no vacancies (the “Whole Board”). SECTION 2.3. Place of Meeting. The Board of Directors may designate the place of meeting for any annual meeting. The Board of Directors or the Chairman of the Board, as the case may be, may designate the place of meeting for any special meeting of the shareholders called by the Board of Directors or the Chairman of the Board.
